PER CURIAM. —
This action was instituted by plaintiff below, respondent here, as next friend of one Paul Schaaf, for injuries alleged to have been received by the latter while walking along a cinder path in the
*599city of St. Louis. There was a verdict and judgment for plaintiff for $5000, the judgment rendered October, 1906. Under the law as it then stood the appeal was taken to the Supreme Court. The jurisdiction of the Courts of Appeal having been afterwards increased by the act of June 12,1909 (Laws 1909, p. 307, now section 3937, R. S. 1909)', and the cause not having been submitted to the Supreme Court, it was transferred by that court to this court. We transferred it to the Springfield Court of Appeals under the provisions of the Act of June 12,19O01 (Laws 1909', p. 396, now section 3939, R. S. 1909), where it was submitted and heard and the judgment of the circuit court affirmed. Subsequently under the ruling of the Supreme Court in State ex rel. St. Louis Dressed Beef & Provision Co. v. Nixon, 232 Mo. 496, 134 S. W. 538, the case was sent back by the Springfield Court to this court where it has been argued and submitted.
On careful consideration of the case, we have concluded to adopt the statement of the case and the opinion of Judge Cox, reported under the title Schaaf v. Basket & Box Co., 151 Mo. App. 35, 131 S. W. 936. It is accordingly ordered that the judgment of the circuit court of the city of St. Louis in this case be and the same is affirmed.
All concur.